Brown, J.
The Jackson was prosecuted for a, balance of 850 claimed to be due to the libelant for towing a canal-boat from Buffalo. The facts show, without question, the performance of tho contract for the agreed price of 8100, and that the balance of $50 has not been paid by the respondent, or any part of it. After the filing of the libel, the attachment of the canal-boat, and security given for the claim, the libelant was told by the proctors that the claim had been secured. Subsequently he gave to a third person an order upon the proctors for tho money, and the proctors, at the request of the bearer, honored the order by aii advance of the amount; it being supposed, when the order was given, that the amount had been collected. The proctors stated at tho time they honored the order that they would hold the plaintiff responsible for it if not collected as expected. The respondent claimed that the advance was made by the proctors as a purchase of the claim; and that the further prosecution of the action was in violation of the statute against champerty and maintenance, as contained in sections 73 and 74 of the New York Code of Civil Procedure. Tt is entirely clear, however,, that the essential and characteristic ingredient of these and other statutes on the same subject, namely, the inducement by the proctors to litigation, is here entirely wanting. The transaction, as the-evidence shows, was nothing more than an obliging advance, made by the attorneys upon an order upon them given by tlieir client under a misapprehension. Tho statutes as to champerty and maintenance, neither in letter nor in spirit, cover such a case. Fowlerv. Callan, 102 N. Y. 395, 399; S. C. 7 N. E. Rep. 169; Harris v. Brisco, 17 Q. B. Div. 504.
The receipt of the bill in full is clearly explained as made prospectively only, and for the purposes of collection. The balance was not paid by the respondents, or by any one in their behalf. The libelant is entitled to a decree for $50, with interest and costs.